department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c o f f i c e o f c h i e f c o u n se l date number release date conex-116533-12 uil the honorable benjamin l cardin united_states senator tower suite south charles street baltimore md attention --------------------- dear senator cardin i am responding to your inquiry dated date on behalf of your constituent -------------------- ------------ wrote about taxing social_security_benefits of married individuals in particular he asked about the difference between the tax treatment of benefits of married taxpayers and single taxpayers prior to social_security_benefits were not subject_to income_tax the income_tax treatment of social_security_benefits is governed by sec_86 of the internal_revenue_code the code the legislative_history of sec_86 of the code says the congress believed the prior policy of excluding all social_security_benefits from a recipient's gross_income was inappropriate the congress reasoned that social_security_benefits are similar to benefits received under other retirement systems which the law taxes if they exceed a worker's after-tax contributions consequently taxing a portion of social_security_benefits improves tax equity by treating more equally all forms of retirement and other income designed to replace lost wages for example unemployment_compensation and sick_pay see s rep no 98th cong 1st sess 1983_2_cb_326 under sec_86 of the code the taxable_portion of social_security_benefits depends on the benefit amount the amount of other income and the filing_status in the conex-116533-12 congress taxed up to percent of social_security_benefits for taxpayers whose modified_adjusted_gross_income plu sec_50 percent of social_security_benefits exceeded dollar_figure for an individual or dollar_figure for a married couple filing a joint tax_return first tier threshold the threshold_amount is zero for calculating the taxability of social_security_benefits in the case of a married individual filing separately and living with his or her spouse during any part of the year sec_86 the congress introduced the two tier_system in sometimes referred to as a graduated system for the calculation of taxable social_security_benefits by adding subsection c to sec_86 the omnibus_budget_reconciliation_act_of_1993 taxed up to percent of social_security_benefits for taxpayers whose modified_adjusted_gross_income plu sec_50 percent of social_security_benefits exceeded dollar_figure for an individual or dollar_figure for a married couple filing a joint tax_return second tier threshold sec_86 of the code does not include any basis or method for adjusting the threshold amounts accordingly the threshold amounts are statutory and the congress would need to enact legislation to change them an individual can choose to have income_tax withheld from his or her social_security_benefits for more information ------------can refer to the enclosed form w-4v voluntary withholding request if an individual chooses not to have income_tax withheld from the benefits he or she may have to make estimated_tax payments during the year ------------ can find a detailed explanation of the taxation of social_security_benefits in the enclosed publication social_security and equivalent railroad retirement benefits the publication contains worksheets for calculating the taxable_portion of social_security_benefits i hope this information is helpful if you need further information please contact me at -- -------------------- or -------------------------------- of my staff at --------------------- sincerely victoria a judson division counsel associate chief_counsel tax exempt government entities enclosures
